Exhibit 10.8

 

AMENDED EMPLOYMENT AGREEMENT

 

                                AMENDED AGREEMENT, effective as of February 14,
2008, by and between Financial Security Assurance Holdings Ltd., a New York
corporation (“Company”), and Sean W. McCarthy (“Employee”).

 

                                WHEREAS, Company and Employee previously entered
into an employment agreement, dated July 5, 2004, and amended such employment
agreement effective as of January 1, 2005; and

 

                                WHEREAS, Company and Employee desire to amend
again the terms and conditions of such employment agreement to comply with the
requirements of the final regulations under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), to avoid taxation under Code
Section 409A(a)(1); and

 

                                WHEREAS, Company desires to employ Employee and
Employee is willing to serve as an employee of Company, subject to the terms and
conditions described herein (the “Agreement”);

 

                                NOW, THEREFORE, IN CONSIDERATION OF the mutual
covenants herein contained, and other good and valuable consideration, the
parties hereto agree as follows:

 

                                1.             Employment.  Company hereby
employs Employee, and Employee agrees to serve as an employee of Company, on the
terms and conditions set forth in this Agreement.

 

                                2.             Term.  Employee’s employment
shall commence on July 5, 2004 (the “Effective Date”) and end on December 31,
2007 (the “Original Term”); provided, however, that this Agreement shall be
renewed and extended for two-year terms (the “Extended Terms”), unless notice of
termination is given by Employee or Company six months or more prior to the end
of the Original Term or one of the Extended Terms.  The Original Term and any
Extended Term shall be referred to collectively as the “Term”.

 

                                3.             Duties During Employment.  During
Employee’s employment with Company, Employee shall initially serve as President
and Chief Operating Officer of Company and shall have such duties and
responsibilities as are assigned to him by the Board of Directors of Company
(the “Board”) and as are consistent with the magnitude and scope of his duties
and

 

--------------------------------------------------------------------------------


 

responsibilities as of the Effective Date.  Employee shall report directly to
the Chairman and Chief Executive Officer of Company.

 

                                Employee shall devote Employee’s full business
time and attention and best efforts to the affairs of Company during his period
of employment, provided, however, that Employee may continue to engage in other
activities, such as activities involving professional, charitable, educational,
religious and similar types of organizations, speaking engagements, membership
on the board of directors of such other organizations, provided that such
activities do not interfere with the performance of his duties for Company.  Any
corporate board memberships must be reviewed with and approved by the Board in
advance of acceptance of such position.

 

                                If promoted to Chief Executive Officer during
the Term, the Employee will then have all of the normal authorities, duties and
responsibilities of that position.  The total compensation for the Chief
Executive Officer role, including in aggregate base salary, bonus and
performance shares, will be set at least equal to 90% of the amount most
recently received by Robert P. Cochran.

 

                4.                                       Current Cash
Compensation.

 

                                (a)           Base Salary.  As compensation for
his services hereunder, Company will pay to Employee during the period of his
employment a base salary at the annual rate in effect immediately prior to the
Effective Date, payable in accordance with Company’s payroll practices for
senior executives.  Company shall review the base salary bi-annually (with the
first review to take place January 2005) and in light of such review may, in the
discretion of the Board (but shall not be obligated to), increase such base
salary taking into account any change in Employee’s then responsibilities,
performance by Employee, and other pertinent factors.

 

                                (b)           Annual Bonus.  Company shall
maintain a bonus pool (the “Bonus Pool”) for the benefit of Company employees in
such amount and pursuant to such formulae as the Human Resources Committee of
the Board (“HR Committee”) shall from time to time determine.  The Company shall
also maintain a reserve bonus pool (the “Rainy Day Fund”) made up of previously
earned but undistributed Bonus Pool allocations from prior years, which shall be
distributable upon the recommendation of the management of the Company and with
the approval of the HR Committee.  Employee shall receive an annual cash bonus
equal to at least 4% and be considered for a portion of an additional 2% that
must be allocated between Employee and Robert P. Cochran (or other executive
acting as Chief Executive Officer of the Company) of the Bonus Pool. It should
be noted that the above described percentages are a minimum and that it is
anticipated that the HR Committee may exercise its discretion above such amount.

 

 

2

--------------------------------------------------------------------------------


 

                                (c)           Performance Shares.  In each
calendar year in the Term, beginning in 2005, Employee shall receive an annual
Performance Share grant under the Company’s long-term incentive compensation
plan (the “Performance Share Plan”), as presently in effect or as may be
modified or added to by Company from time to time, having an estimated economic
value at least equal to Employee’s 2004 Performance Share grant.  Except as
provided herein, such Performance Shares shall vest according to the terms of
the Performance Share Plan.  All references to Performance Shares in this
Agreement shall include Dexia Restricted Shares issued pursuant to the
Performance Share Plan and any other form of long-term incentive compensation
provided under the Plan as amended from time to time.

 

5.             Other Employee Benefits.   In addition to the cash compensation
provided for in Section 4 hereof, Employee, subject to meeting eligibility
provisions thereof, shall be entitled to participate in Company’s employee
benefit plans, as presently in effect or as they may be modified or added to by
Company from time to time to the same extent as are otherwise enjoyed by the
senior executives of Company, which shall not be reduced in any material respect
from plans in existence as of the Effective Date.

 

                6.                                       Termination.

 

                                (a)           Termination by Company Without
Cause;

                                                                               
Termination by Employee for Good Reason.

 

                                (i)  During the Original Term.  If Company
should terminate Employee’s employment without Cause (as defined below) or if
Employee should terminate his employment for Good Reason (as defined below),
Company shall pay to Employee the pro-rata annual base salary through the date
of termination and a pro-rata annual bonus through the date of termination, such
amounts to be paid within 90 days of the Employee’s termination of employment,
and an amount (the “Severance Payment”) equal to two times the sum of :

 

(A)                              Employee’s annual base salary at the rate in
effect immediately prior to the date of termination,

 

(B)                                the average annual bonus payable to Employee
for the two years immediately prior to the year during which termination
occurred.

 

                                                                This Severance
Payment, which shall be in lieu of any amount payable to Employee under the
Company’s Severance Policy for Senior Management, shall be payable in
substantially equal monthly installments over the Restricted Period (as defined
in Section 7(b) below).

 

 

3

--------------------------------------------------------------------------------


 

In addition, and notwithstanding any provision of the Performance Share Plan to
the contrary:

 

(A)                              All Performance Shares awarded to Employee and
then outstanding shall vest, and

 

(B)                                Employee shall be deemed to have been awarded
and to have vested in all of the minimum annual Performance Share
grant(s) provided for in Section 4(c) to which he is otherwise entitled and for
which a Performance Share grant has not otherwise been made for the balance for
the Term.

 

                Employee shall receive a cash payment with respect to all such
Performance Shares valued pursuant to the valuation mechanism provided in the
Performance Share Plan as applicable to Performance Shares outstanding at the
Effective Date and Performance Shares granted subsequent to the Effective Date,
respectively.  If the performance cycle includes at least one completed year,
the payout for each such completed year shall be based on the actual results for
the completed year(s) and 100% will be used for uncompleted years; if the
performance cycle does not include any completed years, 100% payout. The value
which is obtained by multiplying the number of Performance Shares determined
under (A) and (B) above by the applicable share price will be increased with
interest at 8% per year, compounded semi-annually, from the date of termination
to the date of payment, which shall be within five days after the end of the
Restricted Period (as defined in Section 7(b)).

 

                                Such cash payment shall be forfeited in the
event Employee breaches his obligations under Section 7(b) or (c) of this
Agreement.

 

                                                (ii)  During the Extended
Terms.  Company shall pay to Employee the same pro-rata base salary, pro-rata
bonus and Severance Payment as defined in Section 6(a)(i) and in the same
manner.

 

                                All Performance Shares outstanding will vest and
will be valued in the same manner (including interest on the unpaid balance) and
paid at the same time as provided in Section 6(a)(i).

 

                                Such cash payment shall be forfeited in the
event Employee breaches his obligations under Section 7(b) or (c) of this
Agreement.

 

                                                (iii)  After the Term (in case
this Agreement is not renewed for any reason).  Employee will be entitled only
to be paid the pro-rata annual base salary through the date of termination and a
pro-rata annual bonus through the date of termination, such amounts to be paid
within 90 days of the Employee’s termination of employment, and a severance
payment

 

 

4

--------------------------------------------------------------------------------


 

equal to the then current severance policy in effect for senior management,
which shall be payable in substantially equal monthly installments over the
Restricted Period, and all outstanding Performance Shares shall vest pro-rata in
proportion to the percentage of the performance cycle for such Performance
Shares during which Employee was employed by Company. The value of such vested
Performance Shares will be determined as of the termination date in accordance
with the terms of the Performance Share Plan relating to pro-rata vesting,
increased with interest and paid as provided in Sections 6.(a)(i) and (ii).

 

                Such cash payment shall be forfeited in the event Employee
breaches his obligations under Section 7(b) or (c) of this Agreement.

 

Definitions :

 

                                “Cause” shall mean (i) conviction or plea of
nolo contendere (or similar plea) in a criminal proceeding for commission of a
misdemeanor or a felony that is materially injurious to the Company;
(ii) willful and continued failure by Employee to perform substantially his
duties with Company (other than any such failure resulting from incapacity due
to physical or mental illness) after a demand for substantial performance is
delivered to Employee by Company which specifically identifies the manner in
which Company believes Employee has not substantially performed his duties; or
(iii) Employee engages in willful misconduct in carrying out his duties with
Company which is directly and materially harmful to the business or reputation
of Company.  Employee shall not be terminated for Cause unless he is provided
with notice stating in reasonable detail the alleged misconduct and, if such
misconduct is reasonably susceptible to cure, he is allowed a period of time
(not less than ten days) to cure the misconduct; and a resolution is adopted by
the Board at a scheduled meeting at which Employee shall be entitled to attend
and speak to the Board.

 

                                “Good Reason” shall mean, without Cause:  (i) a
diminution of any of Employee’s significant duties or responsibilities,
(ii) breach by the Company of its obligations hereunder, (iii) Company’s
requiring Employee to be based at an office that is greater than twenty-five
miles from the location of Employee’s office as of the Effective Date, (iv) a
material adverse change in Employee’s total compensation (other than as provided
by the performance-related terms of this Agreement), as in effect at the

Effective Date, or (v) if the Chief Executive Officer position of the Company is
vacated for any reason and Employee is not within 30 days promoted into that
position with all of the appropriate authorities, duties, and responsibilities,
in all cases such that the Employee’s termination of employment is involuntary
under Code Section 409A.  Notwithstanding the foregoing, Employee shall not be
deemed to have terminated his employment for Good Reason unless he gives 60
days’ prior written notice to Company stating in reasonable detail the basis
upon which “Good Reason” is asserted, such notice is given within 120 days of
the later of the occurrence of the event or the date Employee knows or should
have

 

 

5

--------------------------------------------------------------------------------


 

known of the event which would otherwise constitute Good Reason and, if such
failure or breach is reasonably susceptible to cure, Company does not effect a
cure within such 60-day period.

 

                                The terms “termination of employment,”
“terminate employment” and “termination,” as used herein, shall mean a
“separation from service” within the meaning of Code Section 409A and be
interpreted consistently with the requirements of Code Section 409A to avoid
taxation under Code Section 409A(a)(1).

 

                                (b)           Termination by Company for Cause;

                                                Termination by Employee without
Good Reason.

 

                                (i)  During the Term. If Company should
terminate Employee’s employment for Cause or Employee should terminate his
employment without Good Reason, Employee will be entitled only to be paid the
pro-rata annual base salary through the date of termination, such amount to be
paid within 90 days of the Employee’s termination of employment.

 

                                All Performance Shares that are unvested on the
date of termination shall be forfeited.

 

(ii)  After the Term (in case this Agreement is not renewed for any reason). 
Employee will be entitled to be paid the pro-rata annual base salary through the
date of termination and a pro-rata annual bonus through the date of termination,
such amounts to be paid within 90 days of the Employee’s termination of
employment, and all outstanding Performance Shares shall vest pro-rata in
proportion to the percentage of the performance cycle for such Performance
Shares during which Employee was employed by Company. The value of such vested
Performance Shares will be determined as of the termination date in accordance
with the terms of the Performance Share Plan relating to pro-rata vesting,
increased with interest and paid as provided in Sections 6(a)(i) and (ii).

 

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

 

                                (c)           Additional Payments.   If
applicable, Employee shall be eligible to receive the additional payments set
forth on Annex A.

 

                                (d)           No Disparaging Statements.  In the
event of termination of Employee’s employment for any reason by Company or
Employee, Employee will not at any time publicly denigrate, ridicule or
intentionally criticize Company or any of its affiliates including, without
limitation, by way of news interviews, or the expression of personal views,
opinions or

 

 

6

--------------------------------------------------------------------------------


 

judgments to the news media.  Similarly, neither Company nor any of its
affiliates will publicly denigrate, ridicule or intentionally criticize
Employee.

 

                                (e)           Six Month Delay in Payments to
Comply with Code Section 409A.  Notwithstanding any other provision of this
Agreement, any payment otherwise due to Employee under this Agreement during the
six-month period following his termination of employment shall be accumulated
and paid to Employee with interest at the rate payable on three-month Treasury
bills on the first regular payroll payment date after such six-month period,
except to the extent that any such payment would otherwise be a short-term
deferral under Code Section 409A and any final regulations or binding guidance
thereunder, in which case such payment shall be made at its regularly scheduled
time to the extent permitted under Code Section 409A to avoid taxation under
Code Section 409A(a)(1).

 

                7.                                       Restrictive Covenants.

 

                                (a)           Confidential Information.   
Employee agrees to keep secret and retain in the strictest confidence all
confidential matters which relate to Company or any affiliate of Company,
including, without limitation, customer lists, client lists, trade secrets,
pricing policies and other nonpublic business affairs of Company and any
affiliate of Company learned by him from Company or any such affiliate or
otherwise before or after the date of this Agreement, and not to disclose any
such confidential matter to anyone outside Company or any of its affiliates,
whether during or after his period of service with Company, except as may be
required by a court of law, by any governmental agency having supervisory
authority over the business of Company or by any administrative or legislative
body (including a committee thereof) with apparent jurisdiction to order him to
divulge, disclose or make accessible such information.  Employee agrees to give
Company advance written notice of any disclosure pursuant to the preceding
sentence and to cooperate at the Company’s expense with any efforts by Company
to limit the extent of such disclosure.  Upon request by Company, Employee
agrees to deliver promptly to Company upon termination of his services for
Company, or at any time thereafter as Company may request, all Company or
affiliate memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media and other documents (and all copies thereof)
relating to Company’s or any affiliate’s business and all property of Company or
any affiliate associated therewith, which he may then possess or have under his
control, other than personal notes, diaries, rolodexes and correspondence.

 

                                (b)           Covenant Not to Compete.
“Restricted Period” shall mean the greater of (i) the remainder of the Term or
(ii) a period of two years from the date of termination of Employee’s employment
for any reason.   During the Restricted Period, Employee shall not, directly or
indirectly, own, manage, operate, join, control, or participate in the
ownership, management, operation or control of, or be employed by or connected
in any manner with, any

 

 

7

--------------------------------------------------------------------------------


 

competing business, whether for compensation or otherwise, without the prior
written consent of Company (excluding less than 5% stakes in public vehicles). 
For the purposes of this Agreement, a “competing business” shall be any
financial services business which is a significant competitor of Company or its
affiliates.  Should Employee, directly or indirectly, own, manage, operate,
join, control or participate in the ownership, management, operation or control
of, or be employed by or connected in any manner with any competing business
during the Restricted Period, all payments under this Agreement shall cease.

 

                                (c)           Covenant Not to Solicit Company
Clients or Employees.  During the Term and for the Restricted Period, Employee
shall not, in any manner, directly or indirectly, (i) raid or solicit any client
or prospective client of Company or its affiliates to whom Employee provided
services, or for whom Employee transacted business, or whose identity became
known to Employee in connection with Employee’s employment with Company, to
transact business with a competing business or reduce or refrain from doing any
business with Company or its affiliates or (ii) interfere with or damage (or
attempt to interfere with or damage) any relationship between Company or its
affiliates and any such client or prospective client.  During the Term and for
the Restricted Period, Employee further agrees that Employee shall not, in any
manner, directly or indirectly, solicit any person who is an employee of Company
or its affiliates to apply for or accept employment with any competing
business.  “Solicit” as used in this Agreement means any communication of any
kind whatsoever, regardless of by whom initiated, inviting, encouraging or
requesting any person or entity to take or refrain from taking any action.

 

                                (d)           Availability and Assistance. 
Employee agrees that during his employment and thereafter Employee shall be
available to Company and Parent and shall assist Company and Parent in
connection with any litigation brought by or against Company or its affiliates
and Parent relating to the period during which Employee was employed by Company;
provided, however, that all costs and expenses in connection with the foregoing
shall be borne by Company and/or Parent and advanced to the Employee.

 

                                (e)           Survivability.  The provisions of
this Section 7 shall survive the termination or expiration of this Agreement in
accordance with the terms hereof.  It is the intention of the parties hereto
that the restrictions contained in this Section 7 be enforceable to the fullest
extent permitted by law.  Therefore, to the extent any court of competent
jurisdiction shall determine that any portion of the foregoing restrictions is
excessive, such provision shall not be entirely void, but rather shall be
limited or revised only to the extent necessary to make it enforceable.

 

 

8

--------------------------------------------------------------------------------


 

                8.                                       Retirement.

 

(a)           Employee shall retire and terminate employment with the Company on
Employee’s 65th birthday, and this Agreement shall be deemed to have reached the
end of its Term on such date. In such event, (i) Employee shall receive the
pro-rata annual base salary and a pro-rata annual bonus through the date of
retirement, (ii) all Performance Shares granted prior to the date of retirement
shall be fully vested and payments with respect to such Performance Shares shall
be made to Employee at the same time, including any required holding period, and
in the same amounts as if Employee remained in the employ of Company.

 

Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

 

(b)           Employee may retire and terminate employment with the Company at
the end of any Term which occurs after Employee’s 60th birthday, in which event
Employee shall receive the same compensation as provided in Section 8(a)(i) and
(ii).

 

 Such cash payment shall be forfeited in the event Employee breaches his
obligations under Section 7(b) or (c) of this Agreement.

 

9.             Compliance with Code Section 409A and Limitation of Liability. 
Notwithstanding any other provision of the Agreement to the contrary, the terms
of the Agreement shall be deemed to be amended to comply with the requirements
of Code Section 409A to avoid taxation under Code Section 409A(a)(1).  The
Company, in its sole discretion, shall determine the requirements of Code
Section 409A applicable to the Agreement and shall interpret the terms of the
Agreement consistently therewith.  Under no circumstances, however, shall the
Company have any liability to Employee for any taxes, penalties or interest due
on amounts paid or payable under the Agreement, including any taxes, penalties
or interest imposed under Code Section 409A(a)(1), except as provided in Annex
A.

 

10.           Remedy.   Should Employee engage in or perform, either directly or
indirectly, any of the acts prohibited by Section 7 hereof, it is agreed that
Company shall be entitled to full injunctive relief, to be issued by any
competent court of equity, enjoining and restraining Employee and each and every
other person, firm, organization, association, or corporation concerned therein,
from the continuance of such violative acts.  The foregoing remedy available to
Company shall not be deemed to limit or prevent the exercise by Company of any
or all further rights and remedies which may be available to  Company hereunder
or at law or in equity.

 

 

 

9

--------------------------------------------------------------------------------


 

                                11.  Prior Notice to Prospective Employer.  
Prior to accepting employment with any other person or entity during Employee’s
employment or the Restricted Period, Employee shall provide such prospective
employer with written notice of the provisions of this Agreement.

 

                                12.  Arbitration.   If a dispute arises between
the parties respecting the terms of this Agreement or Employee’s employment by
Company, such dispute shall be settled only by binding arbitration in New York,
New York, in accordance with the commercial arbitration rules of the American
Arbitration Association.  Company will pay the costs of arbitration and
reasonable legal fees, provided, in the case of any claim brought by Employee,
that the claim is determined not to be frivolous.

 

                                13.  Directors’ and Officers’ Insurance.  During
the Employee’s employment, Company shall maintain directors’ and officers’
liability insurance covering Employee, which contains at least the same coverage
and amounts and contains terms and conditions no less advantageous than that
coverage provided by Company as of the Effective Date to the extent commercially
available.

 

                                14.  Governing Law.  This Agreement is governed
by and is to be construed and enforced in accordance with the laws of the State
of New York, without reference to principles relating to conflict of laws.  If
under such law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation or ordinance, such
portion shall be deemed to be modified or altered to conform thereto or, if that
is not possible, to be omitted from this Agreement; the invalidity of any such
portion shall not affect the force, effect and validity of the remaining portion
hereof.

 

                                15.  Notices.  All notices under this Agreement
shall be in writing and shall be deemed effective when delivered in person, or
five days after deposit thereof in the U.S. mails, postage prepaid, for delivery
as registered or certified mail, addressed to the respective party at the
address set forth below or to such other address as may hereafter be designated
by like notice.  Unless otherwise notified as set forth above, notice shall be
sent to each party as follows:

 

                                (a)           Employee, to:

                                                Sean W. McCarthy

                                                452 Greenwich Street

                                                New York, New York  10013

 

                                (b)           Company, to:

                                                Financial Security Assurance
Holdings Ltd.

                                                31 West 52nd Street

 

 

10

--------------------------------------------------------------------------------


 

                                                New York, NY  10019

                                                Attention: General Counsel

 

                                                With a copy to:

                                                Dexia Credit Local

                                                1, passerelle des Reflets

                                                Tour Dexia—La Defense 2

                                                F-92919 La Defense Cedex

                                                France

                                                Attention: Secretary General

 

                                In lieu of personal notice or notice by deposit
in the U.S. mail, a party may give notice by confirmed telegram, telex or fax,
which shall be effective upon receipt.

 

                                16.  Entire Agreement.  This Agreement
constitutes the entire understanding between Company and Employee relating to
the terms of employment of Employee by Company and supersedes and cancels all
prior written and oral agreements and understandings with respect to the subject
matter of this Agreement.  This Agreement may be amended but only by a
subsequent written agreement of the parties.  This Agreement shall be binding
upon and shall inure to the benefit of Employee, Employee’s heirs, executors,
administrators and beneficiaries, and Company and its successors.

 

                                17.  Successors.  This Agreement is personal to
Employee and without the prior written consent of Company shall not be
assignable by Employee otherwise than by will or the laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Employee’s legal representatives.  This Agreement shall inure to the benefit
of and be binding upon Company and its successors and assigns.

 

                                18.  Withholding Taxes.  All amounts payable to
Employee under this Agreement shall be subject to applicable withholding of
income, wage and other taxes.

 

                                19.  Waiver of Breach.  The waiver by either
party of a breach of any term of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach thereof.  Any waiver must be in
writing and signed by Employee or an authorized officer of the Company, as the
case may be.

 

                                20.  Survivorship.  The respective rights and
obligations of the parties hereunder shall survive any termination of Employee’s
employment to the extent necessary to the intended preservation of such rights
and obligations.

 

11

--------------------------------------------------------------------------------


 

                21.           Severability.  If any one or more of the
provisions contained in this Agreement shall be invalid, illegal or
unenforceable in any respect under any applicable law, the validity, legality
and enforceability of the remaining provisions contained herein shall not in any
way be affected or impaired thereby.

 

                22.           Headings.  The headings of the sections contained
in this Agreement are for convenience only and shall not be deemed to control or
affect the meaning or construction of any provision of this Agreement.

 

                23.           Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

 

 

                                IN WITNESS WHEREOF, the parties hereto have
executed this Agreement as of the year and day first above written.

 

Financial Security Assurance Holdings Ltd.

 

 

 

 

 

 

 

 

 

By:

 

 

Title: Chief Executive Officer

 

 

 

 

Sean W. McCarthy

 

 

 

12

--------------------------------------------------------------------------------


 

 

ANNEX A—Additional Payments

 

                (a)           Except as set forth below, in the event it shall
be determined that any payment or distribution by Company to or for the benefit
of Employee (whether paid or payable or distributed or distributable pursuant to
the terms of the Agreement or otherwise, but determined without regard to any
additional payments required under this Annex A) (a “Payment”) would be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”) or any interest or penalties are incurred by Employee
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then Employee shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Employee of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

                (b)  Subject to the provisions of paragraph (c), all
determinations required to be made under this Annex A, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by Company’s independent auditors or such other certified public accounting firm
reasonably acceptable to Employee as may be designated by Company (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
Company and Employee within 15 business days of the receipt of notice from
Employee that there has been a Payment, or such earlier time as is requested by
Company.  All fees and expenses of the Accounting Firm shall be borne solely by
Company.  Any Gross-Up Payment, as determined pursuant to this Annex A, shall be
paid by Company to Employee not later than the due date for the payment of any
Excise Tax. Any determination by the Accounting Firm shall be binding upon
Company and Employee.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder.  In the event that Company
exhausts its remedies pursuant to paragraph (c) and Employee thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by Company (but in no event later than the
end of the calendar year following the calendar year in which the Employee pays
the Excise Tax to which it relates) to or for the benefit of Employee.  In the
event the amount of the Gross-up Payment exceeds the amount necessary to
reimburse Employee for the Excise Tax (the “Overpayment”), the Accounting Firm
shall determine the amount of the Overpayment that has been made and any such
Overpayment shall be promptly paid by Employee (to the extent Employee has
received a refund if the applicable Excise Tax has been paid to the Internal
Revenue Service) to or for the benefit of the Company.  Employee shall
cooperate, to the extent expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.

 

 

 

13

--------------------------------------------------------------------------------